COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 Luis Castruita,                                  §               No. 08-16-00030-CR

                              Appellant,          §                  Appeal from the

 v.                                               §                168th District Court

 The State of Texas,                              §             of El Paso County, Texas

                              State.              §                (TC# 20140D02055)

                                             ORDER

       The supplemental reporter’s record was due to be filed on December 14, 2016. The court

reporter Lisa DeMello, submitted the supplemental reporter’s record for filing, but it was rejected

because it was not prepared in accordance with the Uniform Format Manual for Texas Reporters

Records. On January 11, 2017, Ms. DeMello was again asked to make the necessary corrections

and to file a request for extension of time. As of January 23, 2017 no supplemental reporter’s

record or extension of time has been received. Therefore, the trial court is ORDERED to conduct

a hearing and to enter findings as to why the supplemental reporter’s record has not been filed

with the requirements set out in the Uniform Format Manual for Texas Reporters Records. The

transcription of the hearing and the trial court’s findings shall be prepared, certified and filed with

this Court on or before February 22, 2017.

          IT IS SO ORDERED this 23rd day of January, 2017.


                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.